Citation Nr: 0101177	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability rating for fatigue 
and joint and muscle soreness due to undiagnosed illness, 
currently evaluated as 60 percent disabling.

2. Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from January 1972 to April 
1977 and from November 1990 to May 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in  Montgomery, Alabama 
(the RO). 

The appellant testified before the undersigned Board Member 
at a personal hearing conducted at the RO in October 2000.


REMAND

The appellant is in receipt of service connection for a 
disability characterized as "fatigue and joint and muscle 
soreness" due to an undiagnosed illness as a result of his 
Persian Gulf Service.  The disorder is presently assigned a 
60 percent disability rating.  Service connection is not in 
effect for any other disabilities.  The appellant seeks an 
increased disability rating for this disorder, as well as a 
total disability evaluation based upon individual 
unemployability.  

During the pendency of this matter, The Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies to 
VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Having reviewed the evidence of record in light of the new 
law, and for the reasons and bases expressed below, the Board 
has determined that additional development of the record is 
necessary.  

As noted in the Introduction above, in October 2000, the 
appellant testified at a Travel Board hearing.  In substance, 
the appellant stated that he voluntarily quit driving because 
he was have repeated periods of unconsciousness.  He reported 
that these "blackouts" were occurring sometimes once a 
week, and sometimes twice a month.  He stated that after 
these occurrences, he would become weak and would be 
incapacitated for up to a week at a time.  The appellant also 
stated that he had been brought to a hospital emergency room, 
but that he had then been unable to obtain these records.  
The appellant stated that he would attempt to obtain and 
submit these records.  The record does not indicate these 
records were submitted by the appellant.

The appellant also testified that he was receiving benefits 
from the Social Security Administration because of  
polycythemia, which was "misdiagnosed."  He explained that 
at the time he was diagnosed, he had a "blackout" which 
caused his blood pressure to rise.  The appellant related 
that he would obtain an examination conducted by Dr. R.B., 
that was used by the Social Security Administration to 
determine his disability.  This examination report is not of 
record.  

As noted, the VCAA now mandates that VA attempt to secure 
private medical records that are identified by the claimant 
and which the claimant authorizes VA to obtain.  It has been 
previously held that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he must cooperate in providing relevant information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  

The reported records of emergency room treatment due to 
unexplained periods of unconsciousness may have direct 
relevance upon the extent and frequency of the appellant's 
disorder.  Upon remand, the RO will be directed to obtain 
these records in accordance with the provisions of the VCAA 
and then applicable regulation.  See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103). 

Similarly, the appellant also reported at the October 2000 
Travel Board hearing that his personal physician, Dr. C.Y., 
had completed a complete physical examination of the 
appellant prior to an April 1999 VA examination.  The 
appellant related that he would attempt to obtain the records 
of Dr. C.Y.'s examination.  He also stated that Dr. C.Y. was 
then in the process of conducting testing.  Because Dr. 
C.Y.'s examination is not of record and may have relevance 
upon the frequency and severity of all of the appellant's 
reported undiagnosed illness symptoms, the RO will be 
directed to attempt to obtain this report, as well as the 
results of a VA physical examination reported by the 
appellant to have been scheduled for December 2000.  

Under 38 C.F.R. § 3.317(a)(4), a chronic disability resulting 
from an undiagnosed illness is to be rated using evaluation 
criteria from the Schedule for Rating Disabilities, 
38 C.F.R., Part 4.  Under 38 C.F.R. § 3.317(b), "fatigue," 
"muscle pain," "joint pain," and "neuropsychological 
signs or symptoms" are listed as signs or symptoms of 
undiagnosed illness.  38 C.F.R. § 3.317(b).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The record suggests that the appellant's disability has 
manifested as involving fatigue, muscle and joint pain, and 
various neuropsychological symptoms including memory loss, 
confusion, and unexplained periods of unconsciousness.  In 
this respect, the appellant may be entitled to distinct 
disability ratings for each of the non-duplicative symptoms 
that are present.  See  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (Chronic Fatigue Syndrome), 38 C.F.R. § 4.71a, 
(Musculoskeletal System); 38 C.F.R. § 4.124a, (Neurological 
Conditions and Convulsive Disorders).   

Upon remand, the RO will be directed to apply 38 C.F.R. 
§ 3.317(a)(4) and the Esteban decision, and if necessary to 
obtain a clarifying medical examination.  See also M21-1, 
Part VI, Change 62, 7.22.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain and associate 
with the appellant's VA claims folder a 
copy of any report generated as a result 
of the appellant's scheduled December 
2000 VA examination.

2.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with his 
claims folder.  In particular, the RO 
should seek to obtain:

a.  Copies of records of any 
hospital treatment accorded to the 
appellant due to periods of 
unconsciousness or other 
neurophysiological or muscle or 
joint pain, and

b.  Copies of any records generated 
by Drs. R.B. and C.Y. 

3.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security disability benefits and 
any decision reached in his case.

4.  Following this development, the RO 
should ascertain whether the evidence 
then of record is sufficient to evaluate 
the nature and extent of the appellant's 
undiagnosed illness symptoms in 
accordance with 38 C.F.R. § 3.317(a)(4), 
the Esteban decision, and the provisions 
of applicable adjudicative directives.  
If the evidence remains insufficient, the 
RO should afford the appellant any 
necessary and clarifying VA medical 
examinations, to be conducted by 
qualified physicians.   If examinations 
are conducted, the physicians must review 
the appellant's VA claims folder and a 
copy of this remand, and such review must 
be acknowledged in any report generated.

After completion of the above, the RO should readjudicate the 
appellant's claims with consideration given to all of the 
evidence of record, including any additional medical evidence 
obtained by the RO pursuant to this remand.  The law, 
regulations and Court decisions discussed by the Board above, 
in particular Esteban should be considered.  


If either of the appellant's claims are denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



